IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1011
                            Filed September 23, 2015

IN THE INTEREST OF H.H., M.H.,
and G.H.,
      Minor Children,

J.H., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Clayton County, Stephanie

Rattenborg, District Associate Judge.



      A mother appeals the district court’s termination of her parental rights.

AFFIRMED.



      Mary Jane White of Law Office of Mary Jane White, Waukon, for

appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Alan Heavens, County Attorney, and Ry Meyer, Assistant

County Attorney, for appellee.

      Gregory Schiller of Schiller Law Office, Monona, for father.

      Kimberly Lange of Kimberly S. Lange Law Office, Edgewood, attorney and

guardian ad litem for minor children.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                             2



TABOR, Judge.

         A mother challenges the juvenile court order terminating her parental

relationship with three children, who were ages ten, eight, and six at the time of

the hearing. She raises a multitude of issues on appeal. Finding no merit in her

claims, we affirm.

         The mother, Jessica, and her husband, Adam, lived in Clayton County

with their three children: H.H., M.H., and G.H. The family came to the attention

of the Iowa Department of Human Services (DHS) on September 16, 2012, when

Adam shot Jessica in the back of the head with a shotgun. Jessica survived.

         The DHS removed the children on September 17, 2012. Jessica was

unable to attend the hearing because she remained hospitalized, but she was

represented by counsel. The DHS placed the children with paternal cousins.

The juvenile court adjudicated H.H., M.H., and G.H. as children in need of

assistance (CINA) on November 15, 2012. Over the course of the next two

years, the DHS returned the children to Jessica’s custody four times—only to

remove them each time when Jessica tested positive for drugs or failed to follow

through with treatment.

         The State filed its petition to terminate parental rights on October 17,

2014. The State amended the petition on November 13, 2014. The juvenile

court held an eight-day termination hearing over the course of three months

beginning on February 25, 2015.          The juvenile court terminated the parental

rights of Adam and Jessica on June 1, 2015. Jessica now appeals.1 She claims


1
    Adam does not appeal and is not a party to these proceedings.
                                          3



the State did not prove the grounds for termination by clear and convincing

evidence. She also argues termination is not in the best interest of the children

due to their strong bond with her.            Jessica also claims she was denied

reasonable efforts towards reunification and the juvenile court violated the due

process rights of her and the children.

      We review termination-of-parental-rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). We uphold an order terminating parental

rights if the record includes clear and convincing evidence supporting the

statutory grounds. See In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). Evidence

is “clear and convincing” when there are no “serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id.

I.    Grounds for Termination

      Upon review of the 1760 pages of transcript and two boxes of record, we

affirm the juvenile court’s termination of Jessica’s parental rights under Iowa

Code section 232.116(1)(f) and (l). We address the paragraphs in reverse order.

      A.     Iowa Code section 232.116(1)(l)

      The juvenile court decided the State proved by clear and convincing

evidence that termination was appropriate under paragraph (l). That paragraph

includes three elements:

             (1) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96 and custody has been
      transferred from the child’s parents for placement pursuant to
      section 232.102.
             (2) The parent has a severe substance-related disorder and
      presents a danger to self or others as evidenced by prior acts.
             (3) There is clear and convincing evidence that the parent’s
      prognosis indicates that the child will not be able to be returned to
                                        4



      the custody of the parent within a reasonable period of time
      considering the child’s age and need for a permanent home.

Iowa Code § 232.116(1)(l).

      Like the juvenile court, we find these elements were satisfied. Jessica

does not dispute that the children have been adjudicated CINA.

      As for the second element, the evidence established that Jessica has a

severe substance-abuse related disorder. Psychologist Seth Brown diagnosed

Jessica with stimulant use disorder (severe, amphetamine type substance) under

the DSM-5 on November 6, 2013. Jessica also was diagnosed with alcohol use

disorder, moderate. Jessica admits using methamphetamine for nineteen years.

She also admits she and Adam were both using methamphetamine at the time of

the shooting.

      We find that as a result of these diagnoses, Jessica presents a danger to

herself and the children. Jessica’s efforts to deal with her addiction during the

CINA proceedings have placed the children on an emotional roller coaster of

returns and removals from their mother’s care. The DHS approved trial home

placements on four separate occasions, but each time the workers again

removed them because of Jessica’s inability to stay clean or enter treatment.

      The first trial home placement began on February 1, 2013, but ended

shortly after when Jessica’s sweat patch test came back positive for

methamphetamine.     The children were returned to relative care and Jessica

resumed supervised visitation on February 18, 2013.

      Jessica continued to make progress, and on May 13, 2013 another trial

home placement began. But Jessica tested positive for methamphetamine on
                                          5



May 30, 2013. Following this positive test Jessica decided to enter residential

treatment. A June 13, 2013 modification of the dispositional order allowed the

children to be returned to Jessica contingent on her admission and active

participation in a residential substance abuse program. She started on June 26,

2013. But Jessica left the program without completing it on July 23, 2013. The

children were once again removed from her care and Jessica returned to

supervised visitation. The DHS placed the children in relative foster care.

       Jessica again made strides toward quelling her addiction and gradually

worked toward monitored visits with the goal of unsupervised visits after thirty

days, but Jessica tested positive in both September and October of 2013. The

State refrained from filing a termination petition as the parties still believed

reunification could occur.

       Another trial home placement began on April 9, 2014.            Because of

Jessica’s progress, the children were returned to her care under Iowa Code

section   232.104(2)(a).           Then   Jessica   again    tested   positive    for

methamphetamines on June 17, 2014. The children were removed from their

mother’s care and placed back into DHS custody.             A new child protective

assessment was founded for denial of critical care for lack of supervision and

using methamphetamine while caring for a child.          On September 24, 2014,

Jessica   was    arrested    for    operating   while   under   the   influence   of

methamphetamine. On November 13, 2014, the children were placed with their

current foster family. Jessica has since tested positive for methamphetamines

on three occasions.
                                        6



      We recognize general statements about methamphetamine addiction

alone are not enough to establish an imminent likelihood of physical harm for a

determination of CINA under section 232.2(6)(b). See In re J.S., 846 N.W.2d 36,

43–44 (Iowa 2014) (“The State failed to prove any specific prior incidents of

abuse or neglect.     Its case was based on the general characteristics of

methamphetamine addiction, and for section 232.2(6)(b) purposes, we do not

believe that is automatically enough to establish an imminent likelihood of

physical harm to the children.”). But we are addressing a different statute here.

See Iowa Code § 232.116(1)(l)(2) (requiring proof disorder presents a danger to

self or others as evidenced by prior acts).     Jessica’s prior acts are not just

methamphetamine use.       During the course of these proceedings, she was

arrested for and admitted to operating a vehicle while under the influence of

methamphetamine. Following the longest home placement in 2014, a new child

protective assessment found she had denied the children critical care and failed

to provide proper supervision because she was using methamphetamine. Our

courts have recognized the hazards of leaving children in the care of

methamphetamine users. See State v. Petithory, 702 N.W.2d 854, 859 (Iowa

2005). The potential for danger is also heightened by Jessica’s living situation.

She is currently living with a paramour who has a history of drug offenses and

was the subject of a search warrant that resulted in the seizure of

methamphetamine production equipment from his home.

      Finally, the State established that because of Jessica’s prognosis the

children cannot be returned to her care in a reasonable period of time given their
                                        7



ages and need for permanency. The children have been removed on and off

since 2012, and despite Jessica’s attempts at overcoming her addiction, she has

been unable to achieve that goal long term. Jessica has continued to seek out

therapy2 but tested positive for methamphetamine as recently as February 18,

2015, one week before the start of the termination hearing. Since the start of the

CINA proceedings she has tested positive for drug use eleven times.             The

children are ten, eight, and six, respectively. They have spent the last three

years being shuttled between Jessica and foster care.          The children have

indicated they just want permanency. Jessica has not shown the ability to quit

using methamphetamine during these proceedings; we find the children’s need

for permanency can only be met through termination of parental rights. See

A.M., 843 N.W.2d at 113 (citing In re J.E., 723 N.W.2d 793, 802 (Iowa 2006)

(Cady, J., concurring specially) (noting the “defining elements in a child’s best

interest” are the child’s safety and the “need for a permanent home”)).

      B.     Iowa Code section 232.116(1)(f)

      The juvenile court also found termination was appropriate under

paragraph (f). That section includes the following elements:

             (1) The child is four years of age or older.
             (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
             (3) The child has been removed from the physical custody of
      the child’s parents for at least twelve of the last eighteen months, or
      for the last twelve consecutive months and any trial period at home
      has been less than thirty days.




2
  The record indicates Jessica completed inpatient substance abuse therapy in May
2015.
                                        8



              (4) There is clear and convincing evidence that at the
      present time the child cannot be returned to the custody of the
      child’s parents as provided in section 232.102.

Iowa Code § 232.116(1)(f).

      Jessica challenges proof of the third element, alleging even though the

children have been removed for at least twelve of the last eighteen months, she

has had a trial period of longer than thirty days.      Jessica misreads section

232.116(1)(f)(3). See In re D.M.J., 780 N.W.2d 243, 245-46 (Iowa Ct. App. 2010)

(analyzing similar structural provision of section 232.116(1)(h)); In re T.R., No.

05-1031, 2005 WL 2086143, at *2 (Iowa Ct. App. Aug. 31, 2005).

      The word “or” is disjunctive unless contrary legislative intent is shown.

Kearney v. Ahmann, 264 N.W.2d 768, 769 (Iowa 1978). Contrary legislative

intent is not present here. Because the legislature used a comma in the statute

before the word “or,” the subsequent language “and any trial period at home has

been less than thirty days” applies to and qualifies only the language after the

comma, in this instance, “or for the last twelve consecutive months.” State v.

Kluesner, 389 N.W.2d 370, 371–72 (Iowa 1986) (stating the absence of a comma

following certain words suggests the remainder of the phrase within which the

words appear was intended to modify only those certain words and was not

intended to travel further forward in the sentence to modify earlier phrases as

well). The children have been removed from Jessica’s custody for twelve of the

last eighteen months.    Jessica does not dispute this fact.     The longest trial

placement does not apply to the first clause of section (f)(3). Therefore we affirm

the mother’s termination under subsection (f).
                                         9



II.    Iowa Code section 232.116(3)

       Jessica contends her close relationship with the children weighs against

terminating her parental rights. Under section 232.116(3)(c), the court is not

obligated to terminate parental rights when “[t]here is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship.” A finding under subsection three

is permissive, not mandatory. A.M., 843 N.W.2d 113. We base our discretion on

“the unique circumstances of each case and the best interests of the child,

whether to apply the factors in this section to save the parent-child relationship.”

Id. (quoting In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App. 2011).

       We agree a strong bond exists between Jessica and the children. Before

the termination hearing started, the children reported to their attorney and

guardian ad litem (GAL) they wanted to go back to their mother permanently.

But in the months following that meeting, the children indicated they just wanted

a stable home whether it was with or without Jessica. They also reported it was

“ok” that Jessica was unable to attend visitation.     In this case of repeatedly

dashed hopes of reunification, the children’s need for permanency overcomes

any detriment to the children from losing the legal connection with their mother.

We find insufficient evidence to preclude termination of parental rights under

section 232.116(3)(c).

III.   Reasonable Efforts

       Jessica alleges DHS did not provide her with reasonable services.

Specifically, she argues “[h]earing evidence shows DHS and County Attorney’s
                                             10



active obstruction of [Jessica’s] access to reunification services, as motivated by

clear and retaliatory animus towards both [Jessica] and [her boyfriend] and

compounded by misrepresentations to the CINA Court and the TPR Court on the

issue of reasonable efforts.” In support of this argument, the mother’s attorney

offers four bullet points and seven sub-bullet points, several of which are not full

sentences. The mother’s attorney then cites to her motion to reconsider filed in

the juvenile court and her own lengthy trial brief, only a portion of which appears

in our appellate record. We find the disjointed arguments offered by the mother’s

attorney to be unconvincing.

         The State has an obligation to provide reasonable services, but the parent

must demand different or additional services the parent may require prior to the

termination hearing. In re S.R., 600 N.W.2d 63, 65 (Iowa Ct. App. 1999). If a

parent does not request additional services at the appropriate time, the argument

that DHS did not make reasonable efforts is waived, and the parent may not later

challenge it in the termination proceeding. In re C.H., 652 N.W.2d 144, 148

(Iowa 2002). “Moreover, voicing complaints regarding the adequacy of services

to a social worker is not sufficient.” Id. “A parent must inform the juvenile court

of such a challenge.” Id.

         The State claims Jessica did not preserve error on this issue because she

did not request additional services at the most recent review proceedings.3

Assuming without deciding these issues are preserved, in our review of the

record, we find the State did make reasonable efforts. Jessica did not request



3
    The juvenile court orders do not mention any of the problems Jessica now raises.
                                            11



the additional services she now asks for on appeal.               Jessica was granted

additional drug testing protocol when requested. She also requested in-patient

treatment, which was delayed because of an evaluation, but was eventually

provided and she completed.           Jessica entered into evidence recordings of

several phone conversations with DHS workers about visitation and gas cards.

But in the July 2014 modification order, the court stated gas cards would be a

continued service.4 Jessica was provided gas cards when they were available.

Visitation was also continued.

       Jessica also discusses the drug testing evidence as part of her reasonable

efforts argument.       Jessica underwent sweat patch testing during these

proceedings. She also provided urine samples for testing at her own request.

Jessica asserts she was obstructed from obtaining off-protocol drug testing.5

Throughout the hearing, Jessica raised concerns about the sweat patch testing.

She claims DHS was not following the proper protocol in collecting her sample

and as a result she was testing positive when she was not using drugs. Given

Jessica’s concerns, in September 2013 the court ordered additional urine

analysis (UA) coupled with sweat patch testing. In November 2013, the court

heard testimony regarding Jessica’s sweat patch positive test results and why

they might be different from UA results.          The court continued the increased

testing but did not find the positive tests to be invalid.           In any event, the

controversy she raises concerning drug tests does not overcome Jessica’s


4
  Jessica also claims she was denied a structured level of inpatient treatment. The
record indicates Jessica was offered this service, but did not enter a program.
5
  Off-protocol drug testing is additional monitoring, in this case UA tests, ordered by the
court that is not usually required.
                                             12



problem. Jessica admits to using drugs during the proceedings. She has tested

positive from hair stat, sweat patch, and urine analysis.         The drug testing

provided to Jessica satisfied the reasonable efforts requirement.

IV.       Due Process

          Jessica raises several due process arguments. In the same style as her

reasonable services arguments, the mother’s attorney sets out eight bullet point

arguments with thirteen sub-bullet points. Deciphering what we can from this

presentation of the claims, we do not find the mother was denied due process.

          Jessica challenges the juvenile court’s performance. She claims the judge

was “multi-tasking on the bench,” failed to review judicially-noticed evidence,

failed to describe exhibits and audio indices, failed to note Adam’s witness and

stipulation, and failed to address a pending fee reimbursement. The record does

not support these claims of impropriety.

          Nothing in the record indicates the court was distracted on the bench. The

court issued timely rulings on objections. Nothing indicates the court did not

listen to or examine the evidence entered into the record. It is not uncommon for

trial courts to have to multi-task, and with statewide electronic filing, courts will

continue to do so.        The court’s opinion was well organized and thoughtful.6

Nothing in this record or ruling indicates the court failed to give Jessica due

process.

          Jessica next claims the children were denied due process as the GAL had

a conflict of interest in also serving as attorney for the children. The juvenile


6
    The court ruled on the Jessica’s fee issue in June 2015.
                                        13



court is not required by statute to appoint a separate attorney and GAL for the

children in termination proceedings.     The same person may serve in both

capacities. Iowa Code § 232.113(2). When the juvenile court is made aware of

a potential conflict between the children’s best interests, represented by the GAL,

and their legal interests, the court may appoint separate counsel for the children

to represent their legal interests. In re G.Y., 486 N.W.2d 288, 289 (Iowa 1992);

In re J.P.B., 419 N.W.2d 387, 391–92 (Iowa 1988).

      We have serious questions as to Jessica’s standing to raise the children’s

due process rights. See In re J.V., 464 N.W.2d 887, 891–92 (Iowa Ct. App.

1990) (raising but not deciding whether the parents had standing to assert the

GAL provided ineffective assistance to the children in a parental rights

termination case), overruled on other grounds by In re P.L., 778 N.W.2d 33, 39

(Iowa 2010).    But assuming Jessica does have standing to make such an

argument on appeal, we find the GAL did not suffer from a conflict. Our supreme

court has recognized there is some conflict between a GAL and that of an

attorney in an ordinary lawyer-client relationship. In re J.P.B., 419 N.W.2d at

391–92. The children’s best interest, not the children’s personal objectives are

controlling. Id. The court determined the best approach was for the GAL to

represent the best interest of the children while making the court aware of the

wishes of the children. Id. at 392. In this case, the GAL did just that. At the

beginning of the hearing the GAL informed the court of the meeting with the

children and relayed the children’s desire to return to Jessica. Then as their

attorney, counsel acted in their best interest during the hearing.         At the
                                       14



conclusion of the hearing, the GAL informed the court of the most recent meeting

with the children and their desire just to achieve permanency, with or without

Jessica. Counsel also expressed that it was not possible for the children to

return to Jessica. We find no conflict between the role of the GAL and the

children’s attorney.

       As for Jessica’s remaining claims, we find them to be without merit and

warrant no further discussion.

V.     Conclusion

       We affirm the termination of Jessica’s parental rights. The children have

been removed from her care for twelve of the last eighteen months and cannot

be returned home at this time. She also has been diagnosed with a severe

alcohol related disorder and her behavior indicates she is a danger to herself or

others. While there is a bond between the children and Jessica, we find it is not

so strong as to outweigh the need for termination. We find no merit in her claims

that she was denied due process or reasonable reunification services.

       AFFIRMED.